 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE

 6    MARIO LAMONT HARRIS,

 7                                  Plaintiff,            CASE NO. C18-0861-RSM

 8           v.
                                                          ORDER DISMISSING ACTION
 9    RYAN ANDERSON, et al.,

10                                  Defendants.

11

12          The Court, having reviewed plaintiff’s civil rights complaint, the Report and

13   Recommendation of Mary Alice Theiler, United States Magistrate Judge, and the remaining

14   record, does hereby find and ORDER:

15          (1)    The Court adopts the Report and Recommendation;

16          (2)    Plaintiff’s complaint, and this action, are DISMISSED, without prejudice, for

17   failure to provide a current mailing address pursuant to Local Civil Rule (LCR) 41(b)(2); and

18          (3)    The Clerk is directed to send copies of this Order to plaintiff, to defendants, and to

19   the Honorable Mary Alice Theiler.

20          DATED this 30 day of October 2018.

21

22                                         A
                                           RICARDO S. MARTINEZ
23                                         CHIEF UNITED STATES DISTRICT JUDGE

     ORDER DISMISSING ACTION
     PAGE - 1
